 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH CANDLER,                                   No. 2:17-cv-23-JAM-EFB P
12                        Plaintiff,
13            v.
                                                       ORDER
14    PRATHER, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his opposition to defendant Prather’s

19   motion for summary judgment.

20          Plaintiff’s request (ECF No. 36) is granted and plaintiff has 14 days from the date this

21   order is served to file his opposition.

22          So ordered.

23   Dated: March 16, 2020.

24

25

26

27

28
